DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims and specification recites that the invention is directed to an “aluminum-based ultra-thin launder”, however, no aluminum component is recited for the launder in either the specification or the claims. The closest component is the recited white corundum of claims 12 and 13 which is an aluminum oxide rather than aluminum itself. Without knowing what components or how the launder itself is “aluminum based” since there is no aluminum component or launder described in either the specification or the claims, it is not possible for one of ordinary skill in the art to make or user the invention.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claims 1-13, the term “an aluminum-based launder” renders the scope of the claims indefinite in that no component or the launder itself is recited to contain aluminum, rendering the scope of the claims indefinite.
2) In claims 1-3, the terms “alloy in” and “alloy out” render the scope of the claims indefinite in that it is not clear exactly what areas or components these terms are intended to refer to. For examination purposes, these terms were interpreted as meaning “inlet” and “outlet” respectively.
3) In claim 1, from which all other claims depend, the term “has a body with a wall thickness or 12mm to 25mm renders the scope of the claim indefinite in that it is not clear if this limitation is directed to the entire thickness of the launder body section or if the limitation is directed to individual “wall” layers which may be disposed on top of one another (each comprising a “wall”) where the entire structure thickness may exceed 25mm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,678,168 to Enkner et al (Ekner et al) in view of US 4,426,067 to Hopkins (Hopkins). With respect to claims 1 and 2, Ekner et al teaches a launder, in the embodiment of figures 3-5 for example, including a body (12, 13) with a segmented structure comprising an “alloy in” (inlet) segment, a first launder (12) a second launder (13) and “alloy out” segments all connected in sequence but does not recite either an “aluminum based” launder or any particular wall thickness. Hopkins teaches, at col. 2 lines 10-20 for example, that water cooled walls, such as those employed by Enkner et al, are desirably made as thin as possible to enable improved cooling and thermal transfer. It is further noted that aluminum is an old and well known material for use in components where a high degree of thermal conductivity is desirable. Because improved cooling and thermal conduction is also desirable in the apparatus of Enkner et al, motivation to employ as thin as possible an inner wall of a cooling channel as suggested by Hopkins for the wall sections of Enkner et al, including those within the instantly recited thickness ranges and made of well known high thermal conductivity materials such as aluminum, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 
With respect to claim 3, Enkner et al can be construed as also includi8ng each of a buffer zone and a direct flow zone, since no actual structure is recited for these components.
With respect to claims 8 and 9, Enkner et al teaches that the shape of the launders can be of any cross section, including an arc shape, see col. 4 lines 2-12 for example.

Claim(s) 4 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Enkner et al in view of Hopkins, as applied to claim 1 above, further in view of US 1,862,787 to Ennor (Ennor). As applied to claim 1 above, Enkner et al in view of Hopkins shows all aspects of the above claims except the placement of a filter or slag blocking device within the launder. Ennor teaches that ate time the invention was filed, it was known in the art to place such devices (6, 7) launder in order to provide a cleaner final delivered melt. Because a cleaner melt would also be desirable in the system of Enkner et al in view of Hopkins, motivation to include a slag blocking and filtering system, as taught by Ennor, in the system of Enkner et al in view of Hopkins, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk